Citation Nr: 1232985	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Marine Corps from April 1986 to March 1990.  He then had service in the Marine Corps Reserve from April 1990 to November 1992.  He served in the Army National Guard from November 1992 to August 1995.  He was in non-military status from August 1995 to July 1999. In July 1999, he re-enlisted in the Army National Guard, where he remained a member until May 2000.  He was again in non-military status from May 2000 to November 2001, and in November 2001, he was reassigned to the Reserve Troop Program Unit.  In March 2002, he again re-enlisted in the Army National Guard until he was discharged in June 2004 for failure to complete a drug abuse rehabilitation program.  In October 2004, he re-enlisted in the Army National Guard and was called to AD from September 2005 to January 2006, with service in Kuwait/Iraq from October 2005 to December 2005.  He was again called to AD from January 2008 to December 2008, at which time he received a discharge under other than honorable conditions in lieu of trial by court-martial. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied the Veteran's claims of entitlement to service connection for left knee and foot disorders and PTSD.  

In October 2011, the Board denied the Veteran's claims of entitlement to service connection for left knee and foot disorders and remanded the remaining issue of entitlement to service connection for PTSD for additional development.  The file has now been returned to the Board for further consideration.

The Board observes that the Veteran filed a June 2000 claim, denied by an October 2000 rating decision, of entitlement to service connection for a psychiatric disorder.  At the time of the October 2000 rating decision, no service treatment or personnel records were associated with the claims file.  However, under the provisions of 38 C.F.R. § 3.156(c) (2011), notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to service records that are related to a claimed inservice event, injury, or disease.  See 38 C.F.R. § 3.156(c)(i).  The Veteran's available service treatment and personnel records have since been associated with the claims file.  Specifically, as one of the Veteran's claimed PTSD stressors occurred during a period of service in 1989, his service treatment and personnel records dated during that period of service are relevant evidence in the present appeal.  As such, the Board will reconsider the service connection claim for PTSD, on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.

The Veteran, by an October 2007 claim, raised the issue of entitlement to service connection for a right foot disorder.  While the RO, as the Agency of Original Jurisdiction (AOJ), included such claim in the November 2007 notice letter sent to the Veteran, it does not appear that the issue has been initially adjudicated by the AOJ.  Therefore, since the Board does not have jurisdiction over this other claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

The competent medical evidence rendered by a military clinician during a period of AD links the Veteran's PTSD to his in-service stressors involving to witnessing the 1989 helicopter crash and being assigned as an improvised explosive device (IED) sweeper in 2005 and 2006 and twice tasked to pick up body parts of Iraqi soldiers who had been killed by the IEDs, each occurring during periods of service concluding in honorable discharges. 




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service Connection

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, during the course of the appeal, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board in August 2009, before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

When there is equipoise, an approximate balance of positive and negative evidence, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends he has PTSD due to his experiences in the military.  The Board notes that the record contains evidence of a number of claimed in-service stressors.  However, in light of the favorable decision, the Board will limit its consideration to the stressors relied upon by the military examiner, in December 2008, in rendering his nexus opinion.  The Veteran has asserted that, in 1989, he witnessed a helicopter crash after it hit a telephone line, and 16 or 17 of his fellow Marines were killed, including a close friend.  He has also asserted that, from about October 2005 to January 2006, he was assigned as an IED sweeper, but was twice tasked to pick up body parts of Iraqi soldiers who had been killed by an IED. 

In December 2008, the Veteran underwent a psychological evaluation during his separation from a period of service.  Specifically, he was evaluated to determine his mental competency as to a number of offenses and infractions leading to his separation from that period of service under other than honorable conditions.  The examiner acknowledged that the Veteran was a poor historian and reported that he had reviewed more than 300 pages of documentation provided by VA.  He also acknowledged that the dates and details provided were considered approximate and subject to error, however, such presented a long history of substandard functioning since the Veteran's first enlistment.  The examiner provided a lengthy recitation of the history of the Veteran's present illness.  Of significance is a notation as to the Veteran's claimed PTSD stressor in 1989, during a period of active service ending in an honorable discharge, wherein the Veteran reported that he witnessed a helicopter crash after it hit a telephone line and 16-17 Marines were killed, including a close friend.  The examiner opined that this experience led to full PTSD in that the Veteran continues to have disturbing dreams about the accident, has been unable to function, sends people away, and remains very seclusive.  The examiner noted that the Veteran reported that he had self-medicated his symptoms with alcohol and drugs for many years.  Also of significance is a notation as to the Veteran's claimed PTSD stressor in 2005 and 2006, during a period of active service ending in an honorable discharge, wherein the Veteran reported that he had been assigned as an IED sweeper but twice was tasked to pick up body parts of Iraqi soldiers who had been killed by the IEDs.  The examiner opined that this experience added to his PTSD, with additional nightmares and increased difficulties functioning on a day-to-day basis.  

In December 2008, subsequent to clinical evaluation and review of the documents, the examiner stated that the Veteran met the criteria for PTSD, and noted that over the years, various providers had given him a diagnosis of PTSD, which appears to have begun after he witnessed a helicopter crash.  The examiner cited the documented and reported symptoms exhibited by the Veteran, including flashbacks of the helicopter crash and dead bodies, vivid images in his mind, and nightmares.  He reported that the Veteran becomes easily and intensely agitated, and avoids talking about his experiences and avoiding stimuli that remind him of such.  The examiner stated that the Veteran was not able to be emotionally or physically intimate with his wife after his return and that he had to sleep in a different room due to paranoia and nightmares, eventually leaving the house.  He reported that the Veteran endorsed difficulty sleeping, irritability, difficulty concentrating, and hypervigilance.  The examiner strongly recommend leniency on the part of the court, as to the Veteran's infractions, as the Veteran was a very sick man who should never have been inducted for the current enlistment.  He also strongly recommended that the Veteran be returned to the United States for definitive psychological testing and be medically discharged from service with full benefits so that he can continue to receive services through VA.  

After service, on VA examination in November 2011, the examiner determined that the Veteran did not present with a diagnosis of PTSD that conformed to diagnostic criteria.  In fact, the examiner determined that the only psychiatric diagnosis appropriate was polysubstance dependence in remission, per the Veteran's report.  Specifically, the examiner opined that the Veteran was exposed to a traumatic event wherein he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury to the physical integrity of self or others; and his response to such involved intense fear, helplessness, or horror.  However, she also opined that the Veteran's traumatic events were not persistently re-experienced, and that he did not exhibit persistent symptoms of increased arousal, as the diagnostic criteria require for a diagnosis of PTSD.  The examiner cited the Veteran's relevant clinical history, and in particular, discussed his many psychiatric diagnoses and treatment; and his many infractions, including misrepresenting his service awards and disobeying orders.  She discussed the inconsistencies in the record as to the Veteran's documented versus claimed alcohol and drug use.  

Thus, the Board has been presented with two medical opinions as to whether the Veteran has PTSD.  Here, the medical opinions are credible because they are based on a thorough review of the relevant clinical data and available treatment records and the examiners offered reasonable medical bases for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds no basis upon which to lessen the probative value of either opinion.  It is clear that each examiner discussed at length the Veteran's history and symptoms and came to their own conclusions.  However, it does appear to the Board that the November 2011 VA examiner more heavily considered the Veteran's history of alcohol and drug abuse and in-service infractions.  This is significant as the December 2008 military examiner, serving as part of the very process designed to discharge or discipline the Veteran for the same, appears to have been more sympathetic.  Further, it is significant that while the November 2011 VA examiner, as the basis for her opinion that the Veteran did not have a clinical diagnosis of PTSD, opined that he did not persistently re-experience the traumatic events and did not exhibit persistent symptoms of increased arousal; the December 2008 military examiner specifically discussed the Veteran's symptoms to include flashbacks of the helicopter crash and dead bodies, vivid images in his mind, and nightmares, and reported that the Veteran becomes easily and intensely agitated.

The Board observes that the amended PTSD regulation contemplates the opinions of a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  In the present appeal, the November 2011 opinion was submitted by a VA psychologist and the December 2008 opinion was submitted by a military psychologist.  However, the Board finds that the military psychologist's opinion, made with review of hundreds of pages of VA records, is tantamount to an opinion by a psychiatrist or psychologist with whom VA has contracted.  An additional remand to reconcile the December 2008 and November 2011 opinions would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the foregoing, the Board finds that the evidence as to whether the Veteran has a clinical diagnosis of PTSD is in relative equipoise and the Board will thus continue the adjudication of his claim considering that he does indeed have a clinical diagnosis of PTSD. 

There is already evidence that the Veteran's current PTSD is related to his claimed in-service stressors.  Specifically, the December 2008 military examiner attributed the Veteran's PTSD to witnessing the 1989 helicopter crash and being assigned as an IED sweeper in 2005 and 2006 and twice tasked to pick up body parts of Iraqi soldiers who had been killed by the IEDs.  Thus, the focus of the analysis to follow, is whether there is credible supporting evidence that the claimed in-service stressor actually occurred (i.e., has the Veteran's claimed stressor(s) been sufficiently confirmed).  

In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  His service separation forms, his DD-214s, indicate that the Veteran served as a field artillery canoneer crewman during his period of service dated from April 1986 to March 1990, and that he served as a combat engineer during his period of service dated from September 2005 to January 2006; both periods of service concluding in honorable discharges and both periods of service during which the Veteran's claimed PTSD stressors occurred.  

Upon considering all evidence of record, the Board, as the fact finder, finds the Veteran's account of his experiences during periods of service which concluded in honorable discharges to be competent.  There is no evidence of record indicating that the Veteran is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this regard, the Board notes that the Veteran has been treated for alcohol and drug abuse and was disciplined during his last period of service for a number of infractions, some of which may speak to his credibility.  However, as discussed above, the Board has relied upon the December 2008 military examiner's sympathetic review of the record and finds that benefit of the doubt shall be resolved in the Veteran's favor.  The Board finds the Veteran's claimed in-service stressors are consistent with the places, types and circumstances of his service.  While the Veteran's service separation documents are silent for awards or decorations indicating combat service, it is significant that the Veteran's military occupational specialties suggest exposure to the stressors claimed.  Moreover, a claimed stressor need not be corroborated in every detail.  Souzzi v. Brown, 10 Vet. App. 307, 311 (1997). 

In light of the recent revisions to 38 C.F.R. § 3.304(f), as outlined above, the Board finds that the evidence of record sufficiently satisfies the criteria necessary to confirm the Veteran's claimed in-service stressors.  Initially, as the Veteran's claimed in-service stressors include his assertion that he experienced, witnessed, or was confronted with threatened death or serious injury to the physical integrity of others and resulted in feelings of terror, fear, or hopelessness, his claimed in-service stressors are thus characterized as "fear of hostile military or terrorist activity" within the meaning of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39852 (July 13, 2010). 

The Board observes here that PTSD has been diagnosed as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers from a chronic mental disability related to in-service stressors.  The chronic mental disability resulting from the in-service stressors has been clinically identified as PTSD.  As the Board herein finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded and further consideration of any other psychiatric diagnoses of record, is not required.

In sum, the record presents a valid diagnosis of PTSD related to in-service stressors that occurred during honorable service and the Board finds sufficient to satisfy the amended regulatory criteria.  The Board resolves all doubt in favor of the Veteran, as is required, and therefore, concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


